           Case 2:20-cv-00113-APG-VCF Document 9 Filed 01/04/21 Page 1 of 2




 1
                               UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA

 3                                                ***

 4 TONY MORRIS BRANDON,                                   Case No. 2:20-cv-00113-APG-VCF
                                             Plaintiff,                      ORDER
 5
            v.
 6
     HDSP MEDICAL UNIT, et al.,
 7                                        Defendants.
 8

 9         On November 20, 2020, I dismissed the complaint and granted leave to file an amended

10 complaint by December 24, 2020. ECF No. 7 at 12. That deadline has passed and plaintiff Tony

11 Brandon has not filed an amended complaint or otherwise responded to my order.

12         District courts have the inherent power to control their dockets and “[i]n the exercise of

13 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.

14 Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

15 dismiss an action with prejudice based on a party’s failure to prosecute an action, failure to obey

16 a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th

17 Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258,

18 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring amendment of

19 complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to

20 comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone v.

21 U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court

22 order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of

23 prosecution and failure to comply with local rules).
           Case 2:20-cv-00113-APG-VCF Document 9 Filed 01/04/21 Page 2 of 2




 1         In determining whether to dismiss an action for lack of prosecution or failure to obey a

 2 court order, the court must consider several factors: (1) the public’s interest in expeditious

 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 5 availability of less drastic alternatives. Thompson, 782 F.2d at 831; Henderson, 779 F.2d at

 6 1423-24; Malone, 833 F.2d at 130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

 7         Here, the first two factors (the public’s interest in expeditiously resolving this litigation

 8 and my interest in managing the docket) weigh in favor of dismissal. The third factor (risk of

 9 prejudice to the defendants) also weighs in favor of dismissal because a presumption of injury

10 arises from the unreasonable delay in filing a pleading ordered by the court or prosecuting an

11 action. See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor (public

12 policy favoring disposition of cases on their merits) is greatly outweighed by the factors in favor

13 of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey the

14 court’s order will result in dismissal satisfies the “consideration of alternatives” requirement.

15 Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d at 1424. My

16 allowing Brandon to file an amended complaint expressly stated that, if he failed to file it by

17 December 24, this action would be dismissed. ECF No. 7 at 13. Thus, Brandon had adequate

18 warning that dismissal would result from his noncompliance.

19         I therefore order that this action is dismissed with prejudice. The Clerk of Court shall

20 enter judgment accordingly and close this case. No further documents shall be filed in this

21 closed case.

22         DATED THIS 4th day of January, 2021.

23
                                                          UNITED STATES DISTRICT JUDGE


                                                      2
